DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2, there being no allowable generic or linking 03/01/2021.

Applicant's election with traverse of Species 2 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that examiner has failed to provide classifications which give evidence of the differences between the species.  This is not found persuasive because the recited species are mutually exclusive embodiments of an invention which require different searches, and thus a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --STATIC RANDOM ACCESS MEMORY WITH A SUPPLEMENTARY DRIVER CIRCUIT AND METHOD OF CONTROLLING THE SAME--

Drawings
The drawings are objected to because figure 3A, reference characters P0b and P1b appear to connected to a node between reference characters N2b and N0b, and N3b and N1b, respectively and the draws should be clearer connections of reference characters P0b and P1b.  Corrected drawing sheets in compliance with 37 CFR 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsovski, US 20120140551 A1.

As to claim 10, Arsovski discloses a static random access memory (SRAM) (see Fig 1) comprising: 

the supplementary driver circuit is configured to: 
receive a supplementary driver circuit enable signal (see Fig 4 Ref WDATAN), and pull a voltage of a first signal of the first data line (see Para [0027]) or a voltage of a second signal of the second data line (see Para [0027]) to a first voltage level (see Para [0027]) during a write operation of the SRAM in response to at least the supplementary driver circuit enable signal (see Para [0030]).

As to claim 11, Arsovski discloses the SRAM of claim 10, wherein the supplementary driver circuit comprises: 
a first supplementary driver circuit (see Fig 4 Refs 440 and 450) configured to sense at least the voltage of the first signal or the second signal; and a second supplementary driver circuit (see Fig 4 Refs 445 and 455) coupled to the first supplementary driver circuit, and configured to pull the voltage of the first signal or the voltage of the second signal to the first voltage level in response to a first inverted signal or a second inverted signal (see Fig 4 Refs WSELN_P1 and 492).

As to claim 12, Arsovski discloses the SRAM of claim 11, wherein 
the first supplementary driver circuit comprises: 
a first P-type transistor (see Fig 4 Ref 465), wherein 
a first terminal of the first P-type transistor (see Fig 4 source of Ref 465) is configured as a first input node (see Fig 4 source of Ref 465; Elements are coupled even if there are intermediating elements between the coupled elements.) to receive the first signal or the second signal, and is coupled to the first data line or the second data line; a second terminal of the first P-type transistor (see Fig 4 drain of Ref 465) is configured to output the first inverted signal or the second inverted signal, and is coupled to the second supplementary driver circuit; and a third terminal of the first P-type transistor (see Fig 4 gate of Ref 465) coupled to a voltage supply (see Fig 4 gate of Ref GND).

As to claim 13, Arsovski discloses the SRAM of claim 12, wherein
the second supplementary driver circuit comprises: 
a first N-type transistor (see Fig 4 Ref 482), wherein 
a first terminal of the first N-type transistor (see Fig 4 drain of Ref 482) is configured as a second input node (see Fig 4 drain of Ref 482) to receive the first inverted signal or the second inverted signal, and is coupled to at least the second terminal of the first P-type transistor; a second terminal of the first N-type transistor (see Fig 4 source of Ref 482) is coupled to a reference voltage supply (see Fig 4 Ref VDD).

As to claim 14, Arsovski discloses the SRAM of claim 13, wherein

a second N-type transistor (see Fig 4 Ref 484), wherein 
a first terminal of the second N-type transistor (see Fig 4 gate of Ref 484) is configured as a third input node (see Fig 4 gate of Ref 484) to receive the supplementary driver circuit enable signal, and is coupled to a supplementary driver circuit enable line (see Fig 4 Ref WDATAN); a second terminal of the second N-type transistor (see Fig 4 source of Ref 484) is coupled to the first data line or the second data line; and a third terminal of the second N-type transistor (see Fig 4 drain of Ref 484) is coupled to a third terminal of the first N-type transistor (see Fig 4 gate of Ref 482).

As to claim 16, Arsovski discloses the SRAM of claim 12, wherein
the first supplementary driver circuit further comprises: 
a first N-type transistor (see Fig 4 Ref 470), wherein 
a first terminal of the first N-type transistor (see Fig 4 drain of Ref 470) is configured as a second input node (see Fig 4 drain of Ref 470; The signal is received through reference character 475) to receive the first signal or the second signal, and is coupled to the first data line or the second data line; a second terminal of the first N-type transistor (see Fig 4 source of Ref 470) is configured to output the first inverted signal or the second inverted signal, and is coupled to the second supplementary driver circuit and the second terminal of the first P-type transistor; and a third terminal of the first N-type transistor (see Fig 4 gate of Ref 470) is coupled to a reference voltage supply (see Fig 4 Ref GND).

As to claim 18, Arsovski discloses the SRAM of claim 10, wherein
the primary driver circuit comprises: a first inverter (see Fig 4 Ref 492) coupled to the first data line; and a second inverter coupled to the second data line (see Fig 4 Ref 492; Elements are coupled even if there are intermediating elements between the coupled elements.).

As to claim 19, Arsovski discloses the SRAM of claim 11, wherein
the first supplementary driver circuit corresponds to a first SRAM cell (see Fig 4 Refs BL0_T and BL0_C); and the second supplementary driver circuit corresponds to a second SRAM cell (see Fig 4 Refs BL1_T and BL1_C; Correspondence is not exclusive.).

As to claim 20, Arsovski discloses a method of operating a static random access memory (SRAM) (see Fig 1), the method comprising: 
receiving a first signal (see Para [0027]) on a first data line (see Fig 4 line output from Ref 405') and a second signal (see Para [0027]) on a second data line (see Fig 4 line output from Ref 410'), wherein 
the first data line and the second data line are coupled to a memory cell array (see Fig 1); activating a supplementary driver circuit (see Fig 4 Refs 440, 450, 445, and 455; Elements are coupled even if there are intermediating elements between the coupled elements.) coupled to the first data line and the second data line, wherein 
the activating the supplementary driver circuit comprises: receiving an enable signal (see Fig 4 Ref WDATAN) on a supplementary driver circuit control line (see Fig 4 Ref The inverted signal needs the first or second signal for the method to function as disclosed, thus it is responsive to them.) in response to the voltage of the first signal or the second signal; and selectively pulling the voltage of the first signal or the voltage of the second signal to a first voltage level in response to the first inverted signal or the second inverted signal (see Para [0027]).

Allowable Subject Matter
Claim(s) 15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 15):
a first terminal of the second P-type transistor is configured as a fourth input node to receive the first inverted signal or the second inverted signal, and is coupled to at least the second terminal of the first P-type transistor; a second terminal of the second P-type transistor is electrically floating.

The prior art does not appear to disclose (as recited in claim 17):
a second terminal of the pass-gate transistor is electrically floating; and a third terminal of the pass-gate transistor is coupled to the second terminal of the first P-type transistor and the second terminal of the first N-type transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Behrends, US 20140169076 A1 discloses a supplementary driver circuit.
Jung, US 20140269112 A1 discloses a supplementary driver circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/24/2021